DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10  is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wolk et al (2016/097895).

Regarding claim 1, Wolk discloses a film having a base material (300A, 340); and a low-refractive index layer (350) arranged on at least one side of the base material, wherein the low-refractive index layer has a refractive index of 1.25 or less (para. 0129, 0132, 0133) and the low-refractive index layer is a void-containing layer and a porous body formed by chemical bonding between particles. (para. 0134,).



Regarding claim 3, the fine porous particles are fine porous particles of a silicon compound (para. 0136-138).

Regarding claim 4, wherein the low-refractive index layer has a void ratio of 35 vole% or more (para. 0103, 0138-0141).

Regarding claim 5, wherein the low-refractive index layer is arranged on one side of the base material, and the surface of the base material on the opposite side to the low-refractive index layer is subjected to surface treatment (340,350, 300A, fig. 3a).
Regarding claim 6 , a light guide unit (100c-g)including a light guide plate and a film which is arranged on at least one surface of the light guide plate(330,430,figs 3a-4a) , wherein the film for an LED lighting apparatus is the film for an LED lighting apparatus of claim 1(see, rejection of figure 1).

Regarding claim 7, wherein the outer side of the light guide unit is subjected to surface treatment (para. 0059, coating of optical film 120 on surface)

Regarding claim 8, the film for an LED lighting apparatus is arranged on the light guide plate in such a manner that the low-refractive index layer is arranged light guide plate side with respect to the base material (Fig. 4b), and the surface of the light guide unit on the opposite side 

Regarding claim 9, the light source arranged on one end surface of the light guide plate (492,493,494, fig. 4b).

Regarding  claim 10, a difference between a refractive index of the light guide plate and a refractive index of the low-refractive index layer is 0 .2 or more.(para. 0096) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANABEL TON/Primary Examiner, Art Unit 2875